Exhibit 10.1

 

PATENT LICENSE AND DEVELOPMENT AGREEMENT

 

This PATENT LICENSE AND DEVELOPMENT AGREEMENT (“Agreement”) is made and entered
into as of January 3, 2006, (“Effective Date”) by and between COMMONWEALTH
BIOTECHNOLOGIES, INC. (“CBI” or “Licensor”), a Virginia corporation with its
principal place of business located at 601 Biotech Drive, Richmond, Virginia,
23235, USA, and PRISM PHARMACEUTICALS, INC. (“Prism” or “Licensee”), with its
principal place of business at 1150 First Ave, Suite 1050, King of Prussia,
Pennsylvania, USA 19406, each a “Party” and together the “Parties.”

 

WHEREAS, CBI is the owner of certain patents and rights relating to the product
HepArrest® and related compounds, as are further defined below, and;

 

WHEREAS, said patents were made, at least in part, with funds from the United
States Federal Government, awarded through NIH grant number 1R41 HL 53003 (the
“Grant”).

 

WHEREAS, Prism desires to obtain an exclusive license to make, have made, use,
offer for sale, sell, import and export products by practicing said patents,
and;

 

WHEREAS, Prism desires to develop said products, without limitation, including
but not limited to process development, non-clinical development, clinical
development, and manufacture, and;

 

WHEREAS, CBI is willing to grant to Prism said license under said patents,
subject to the terms and limitations set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which each Party acknowledges, the Parties hereto agree as follows:

 

1. DEFINITIONS.

 

1.1 “Advisory Committee” shall have the meaning set forth in Section 5.2.

 

1.2 “CBI” means Commonwealth Biotechnologies, Inc. and any subsidiary or any
other entity in which Commonwealth Biotechnologies, Inc. owns more than 50% of
the voting securities, partnership, or other ownership interest.

 

1.3 “Confidential Information” shall mean any proprietary, confidential
information (whether or not patentable or copyrightable), whether or not so
marked, that is not generally known to third parties and that has actual or
potential economic value by reason of not being generally known. Confidential
Information includes, without limitation, trade secrets, and non-public
know-how, data, processes, formulas, methods, technology, manufacturing
techniques, cost and pricing information, sales and marketing information, and
information of third parties held by a Party in confidence. Documents and things
containing or embodying Confidential Information are Confidential Information.
Confidential Information does not include information that:

 

  (a) was known to the receiving party, as evidenced by the receiving party’s
written records, before receipt from the disclosing party;



--------------------------------------------------------------------------------

  (b) is disclosed to the receiving party by a third person who is under no
obligation of confidentiality to the disclosing party hereunder with respect to
such information and who otherwise has a right to make such disclosure;

 

  (c) is or becomes generally known to the public through no fault of the
receiving party;

 

  (d) is independently developed by the receiving party, as established by the
receiving party’s contemporaneous written records, without access to or reliance
on the other Party’s Confidential Information; or

 

  (e) is required to be disclosed by law, rule or regulation of any court or
regulatory authority of competent jurisdiction; provided, that a Party required
to disclose the other Party’s Confidential Information shall notify the other
Party as soon as possible and, if requested by the other Party, use reasonable
good faith efforts, at its own expense, to assist in seeking a protective order
(or equivalent protection) with respect to such disclosure or otherwise take
reasonable steps to avoid making such disclosure.

 

1.4 “Control Laws” shall have the meaning set forth in Section 17.4.

 

1.5 “Default” shall have the meaning set forth in Section 11.2.3(b).

 

1.6 “Effective Date” means the date first set forth above.

 

1.7 “Encumbrance” means any mortgage, charge, lien, security interest, easement,
right of way, pledge or encumbrance of any nature whatsoever.

 

1.8 “FDA” means the U.S. Food and Drug Administration.

 

1.9 “FDA Communication” shall mean any communication or inquiry to or from the
FDA related to the Product Intellectual Property or Licensed Products, including
but not limited to communications which are verbal, electronic, written, formal
submissions, chronological files and any other record of any communication.

 

1.10 “Federal Government” means the United States federal government.

 

1.11 “Fees” shall have the meaning set forth in Section 10.1.

 

1.12 “Force Majeure Event” shall have the meaning set forth in Section 17.14.

 

1.13 “GAAP” means U.S. generally accepted accounting principles.

 

2



--------------------------------------------------------------------------------

1.14 “Grant” means NIH grant number 1R41 HL 53003.

 

1.15 “Governmental Entity” or “Governmental Entities” means any (i) federal,
state, local, foreign or international government; (ii) court, arbitral or other
tribunal or governmental or quasi-governmental authority of any nature
(including any governmental agency, political subdivision, instrumentality,
branch, department, official or entity); or (iii) body exercising, or entitled
to exercise, any administrative, executive, judicial or legislative, police,
regulatory, or taxing authority or power of any nature pertaining to government.

 

1.16 “IND” means an investigational new drug application for a Licensed Product.

 

1.17 “Indemnified Party” shall have the meaning set forth in Section 15.2.

 

1.18 “Indemnifying Party” shall have the meaning set forth in Section 15.2.

 

1.19 “Initial Term” shall have the meaning set forth in Section 2.3.

 

1.20 “Knowledge” means actual knowledge.

 

1.21 “License” shall have the meaning set forth in Section 2.1.

 

1.22 “Licensed Products” means any and all products and processes the
development, manufacture, marketing, use, commercialization, offer for sale,
sale, export or import of which is covered by a valid and unexpired claim of any
of the Patents. In particular but without limitation, Licensed Products includes
the product known as HepArrest® and all related compounds and all formulations
for all uses in humans and animals. A product or process that is a Licensed
Product in any jurisdiction is a Licensed Product in all jurisdictions.

 

1.23 “Losses” shall mean “Licensor’s Losses” and/or “Licensee’s Losses,” as
applicable, as those terms are defined in Section 15.1.

 

1.24 “NDA” means a new drug application for a Licensed Product.

 

1.25 “Net Sales” means, for any Royalty Payment Period, the sum of:

 

1.25.1 gross revenues received by Prism or its authorized sublicensee during the
Royalty Payment Period on the first arm’s length sale for commercial use of
Licensed Products, whether by Prism or its authorized sublicensee, to an
unaffiliated third party (“Product Sales”), less only: (1) normal and customary
quantity, trade or cash allowances/discounts, credits or volume discounts given
in connection with the sale of Licensed Products; (2) credits for returns of
Licensed Products sold; (3) normal and customary chargebacks, rebates and
refunds granted; (4) freight and insurance and (5) sales and other excise taxes
and duties related to or in connection with the sale, transportation or delivery
of the Licensed Products (taxes assessed against Licensee’s income are not
deductible in calculating Net Sales). The deductions set forth in the previous
subsections 1-5 shall be determined in accordance with GAAP and itemized on the
Quarterly Royalty Reports; and

 

3



--------------------------------------------------------------------------------

1.25.2 milestones, fees and other consideration paid to Prism by any sublicensee
during the Royalty Payment Period pursuant to a Sublicense Agreement; provided,
however, that this Section 1.15.2 shall not include any amount that is
calculated based on Product Sales. By way of example and not limitation, Net
Sales shall not include any royalty paid to Prism based on a sublicensee’s
Product Sales if Prism also pays a Royalty on the same Product Sales made by
such sublicensee.

 

1.26 “Parties” means individually CBI or Prism, as the context dictates, or
collectively, CBI and Prism.

 

1.27 “Patent(s)” means any and all CBI patents issued and patent applications
filed on or before the Effective Date which claim: (i) the product known as
HepArrest and all related compounds and formulations for all uses in humans and
animals; (ii) technology related to and/or necessary for the commercialization,
manufacturing, marketing, making, having made, using, selling, offering for
sale, importing or exporting of the Licensed Products; or (iii) the process to
develop, market, commercialize, or manufacture any of the Licensed Products, all
of which shall include but not be limited to: U.S. Patent No. 5,877,153, issued
March 2, 1999; U.S. Patent No 6,200,955, issued March 13, 2001; and U.S. Patent
No 6,756,206, issued June 29, 2004; European Patent 0999219 (Great Britain
filing), issued March 31, 2004; European patent 1232754 (Great Britain filing),
issued November 17, 2004; Japanese patent 347251, issued December 2, 2003;
pending Canadian patent application 2,371,514; together with all patents that in
the future issue therefrom in any country of the Territory, including utility,
model and design patents and certificates of invention and all continuations,
continuations-in-part, reissues, re-examinations, renewals, extensions,
substitutions, confirmations or additions to any such patents and patent
applications, extensions, divisionals, improvements as of the Effective Date,
ancestors, descendents and foreign counterparts of any of the foregoing, whether
or not pending on the Effective Date, and including, without limitation, any
other application (U.S. or foreign) claiming priority from or through any of the
foregoing.

 

1.28 “Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, governmental
entity, or other entity, including any successor or assigns (by merger or
otherwise) of any such entity.

 

1.29 “Prism” means Prism, and any, subsidiary or any other entity in which Prism
owns more than 50% of the voting securities, partnership, or other ownership
interest.

 

1.30 “Product Copyrights” means all registered and unregistered copyrights
related to the Licensed Products in the Territory both published works and
unpublished works.

 

1.31 “Product Intellectual Property” means the Product Technology, and the
Product Copyrights.

 

1.32 “Product Medical Materials” means any of the following: (i) all adverse
event reports related to the Licensed Products, including any correspondence
with the FDA, reports or other documents relating thereto, (ii) all data,
information and files relating to the adverse experiences relating to the
Licensed Products and (iii) all medical responses relating to the Licensed
Products, and written, telephone and personal contact inquiries relating to the
Licensed Products.

 

4



--------------------------------------------------------------------------------

1.33 “Product Sales” shall have the meaning set forth in Section 1.26.

 

1.34 “Product Technology” means all Patents, inventions, regardless of whether
patent rights have yet been obtained or applied for, Specifications, technical
data, clinical data, know-how, research and development information, knowledge
and other information, whether in existence on the Effective Date or in the
future related to, or are desirable for, or are necessary or useful for the
development, manufacture, formulation, reformulation, packaging, testing,
marketing, use, distribution, commercialization, offer for sale, sale, import
and export of the Licensed Products in the Territory, but excluding any common
industry practice, process or procedure.

 

1.35 “Product Trademark” means the trademark HEPARREST, all good will associated
with the business associated with such mark, and associated U.S. trademark
Registration No. 2,652,127.

 

1.36 “Quarterly Royalty Report(s)” shall have the meaning set forth in
Section 10.5.2.

 

1.37 “Regulatory Authority” means any Governmental Entity in any country of the
Territory competent to approve pharmaceutical products for manufacturing,
marketing, distribution and sale in any country of the Territory and/or to
approve the price for pharmaceutical products to be sold in any country of the
Territory.

 

1.38 “Royalty” or “Royalties” shall have the meaning set forth in Section 10.2.

 

1.39 “Royalty Payment Period” shall have the meaning set forth in
Section 10.5.1.

 

1.40 “Renewal Term” shall have the meaning set forth in Section 2.3.

 

1.41 “Specifications” shall mean the specifications, formulations, recipes and
manufacturing instructions for Licensed Products as known at the Effective Date
and from time to time during the term of this Agreement changed, altered,
amended or repealed.

 

1.42 “Sublicense Agreement” shall have the meaning set forth in Section 2.4
below.

 

1.43 “Term” shall have the meaning set forth in Section 2.3 below.

 

1.44 “Territory” is worldwide.

 

1.45 “USDA” means the U.S. Department of Agriculture.

 

2. LICENSE.

 

2.1 License Grant. Subject to the terms and limitations of this Agreement, and
in exchange for the covenants made herein, CBI grants to Prism a sole and
exclusive license, with

 

5



--------------------------------------------------------------------------------

the right to grant sublicenses, throughout the Territory, using the Product
Intellectual Property, to practice the Patents by developing, marketing,
manufacturing, making, having made, using, distributing, commercializing,
selling, offering to sell, importing and exporting the Licensed Products (the
“License”).

 

2.2 Nature of Exclusivity. This license grant is exclusive even against CBI,
except that CBI remains free to practice the Patents in the course of rendering
goods or services to Prism or any of Prism’s successors, assigns, licensees or
customers and except that the United States Government has certain rights to the
Patents because certain of the patented inventions were made, at least in part,
with funds from the Federal Government awarded through the Grant.

 

2.3 Term. Unless sooner terminated as provided for herein, this License shall
commence as of the Effective Date and remain in force until the later of (i) the
expiration of the last-to-expire of any of the Patents in any jurisdiction or
(ii) any later expiring period of exclusivity granted by the FDA (the “Initial
Term”). Thereafter, this Agreement shall automatically be renewed for successive
two-year terms, subject to prior termination in accordance with the terms hereof
(each a “Renewal Term”; collectively, the Initial Term and Renewal Term shall be
referred to herein as the “Term”).

 

2.4 Right to Sublicense. Prism has the right to sublicense, in whole or in part,
its rights under the License. Prism shall require such sublicensees to execute
an agreement (a “Sublicense Agreement”), with terms and provisions which
adequately protect the interests of CBI with terms comparable to those set forth
herein in Sections 8, 10.2-10.6, 11, 12.3, 13-16, 17.1, 17.2, 17.4, and 17.7.
CBI shall be designated as a third-party beneficiary in any sublicense
agreement, but such provision shall not relieve Prism of its obligation to
enforce such sublicense agreements for the benefit of CBI.

 

2.5 Patent Marking. Prism shall ensure that the Licensed Products, and all
packaging and labeling therefor, as well as all promotional, marketing, and
advertising material associated with the Licensed Products, as applicable, bear
forms of patent notice and marking meeting the requirements of the applicable
jurisdiction(s) and acceptable to CBI. Prism shall provide samples of the
foregoing to CBI upon request.

 

3. DEVELOPMENT OF LICENSED PRODUCTS.

 

3.1 Prism shall have sole and exclusive right and responsibility to develop the
Licensed Products for commercialization in the Territory, including without
limitation, process development, non-clinical development, clinical development
and manufacture.

 

3.2 Prism shall bear all costs associated with its development of the Licensed
Products incurred by Prism after the Effective Date.

 

3.3 Prism shall exercise commercially reasonable efforts to develop the Licensed
Products for purposes of obtaining regulatory approvals and commercializing and
selling the Licensed Products.

 

6



--------------------------------------------------------------------------------

4. DATA DELIVERY.

 

4.1 CBI shall deliver to Prism no later than thirty (30) days after the
Effective Date a copy of all books and records related to the Product Medical
Materials, the Product Intellectual Property and FDA Communication. Such books
and records shall be catalogued and identified appropriately by CBI and
delivered to Prism in a complete and orderly fashion, accompanied by a master
list identifying the name and contents of each individual file.

 

5. REGULATORY APPROVALS.

 

5.1 Prism shall be responsible for obtaining, at its own expense, all applicable
legal and regulatory approvals for its Licensed Products, including but not
limited to all FDA permits and approvals, in all jurisdictions in which Licensee
seeks to make, use or sell the Licensed Products. During the Term of this
Agreement and upon the request of Licensee, Licensor shall provide reasonable
nonmonetary cooperation to Licensee in obtaining legal and regulatory approvals,
including without limitation, executing any and all documents or instruments
that are necessary or appropriate to the application for regulatory approval.
Licensee shall provide such cooperation at no charge to Licensor, except that in
the event that Prism’s requests for assistance entail the dedication or
application of appreciable resources or time of CBI, Prism and CBI shall enter
into a separate agreement for CBI to render such services at CBI’s
then-prevailing rates as described in Section 10.7.

 

5.2 The Parties shall establish a committee of up to six (6) members who will be
agreed upon in writing by CBI and Prism and each of whom shall be senior
executives of or experienced professional counsel to the appointing Party,
provided that such professional counsel is (a) bound to protect the
confidentiality of the Confidential Information of the other Party at least to
the extent provided in Article 14 and (b) obligated to assign to the appointing
Party any intellectual property developed in the course of its relationship with
the appointing Party which shall be further assigned, if necessary, and owned in
accordance with Section 7.5 (the “Advisory Committee”). The Parties shall work
through the Advisory Committee to address issues related to obtaining legal and
regulatory approvals for the Licensed Products. The initial Advisory Committee
is set forth on Schedule 5.2. At any time, a Party may replace one or more of
its designees to the Advisory Committee by written notice to the other Party.
The Advisory Committee shall meet quarterly (or more frequently as deemed
necessary by the Advisory Committee), in a location or by telephone as mutually
agreed by the Parties, to share information on the status of the development and
commercialization of the Licensed Products in the Territory. The location of the
meetings shall take place at Prism’s principal office location. The Advisory
Committee shall also discuss any requests by Prism for assistance from CBI
pursuant to this Agreement.

 

6. COMMERCIALIZATION.

 

6.1 Prism shall have sole and exclusive rights to the developing, marketing,
offering for sale, sale, advertising, promotion, distribution, making, having
made, manufacturing, exporting, importing, and all other exploitation of the
Licensed Products in the Territory.

 

7



--------------------------------------------------------------------------------

7. PATENT MANAGEMENT.

 

7.1 CBI shall retain ownership of all Patents that CBI owns on the Effective
Date and CBI shall continue prosecution of all patent applications related to
the Licensed Products that are pending as of the Effective Date and shall pay
all costs associated therewith. CBI shall inform Prism of any actions regarding
the prosecution of all such patent applications. Prism shall be permitted to
provide input into and suggestions for the prosecution of such patent
applications.

 

7.2 While CBI shall retain ownership of the Patents, as of the Effective Date,
and except as may be provided for to the contrary in Section 8 of this
Agreement, Prism shall assume full responsibility for and pay all fees and
expenses associated with the prosecution of any then-pending patent applications
comprising the Patents and the maintenance of all Patents that have issued or do
issue based on such applications. Prism may determine in its sole discretion
whether it desires to maintain the Patents in any jurisdiction, except that
Prism shall not permit any of the Patents to expire or lapse in any jurisdiction
without CBI’s express prior written consent, which shall not be unreasonably
withheld. Prism shall give CBI prior written notice, at least thirty (30) days
prior to the day on which action is required to maintain a patent or a patent
application (clearly specifying the action that must be taken and the date by
which it must be taken), of its intention not to maintain any such Patent or not
to pursue such patent application pending as of the Effective Date, whereupon
CBI shall have the option to assume control of the prosecution or maintenance,
as the case may be, of such Patent at CBI’s sole expense. If CBI thereafter
desires to elect not to prosecute or maintain such Patent, it shall similarly
give Prism at least thirty (30) days prior written notice of its decision,
whereupon Prism shall have the option, by giving prompt written notice to CBI,
to take an assignment, for no additional consideration, of such Patent and
assume sole responsibility therefore. Assignment of such Patent, however, shall
not relieve Prism of its obligations to pay Royalties on Net Sales of Licensed
Products covered by a valid and unexpired claims of such Patent incurred prior
to the date of such assignment.

 

7.3 Prism shall have the sole and absolute discretion and responsibility with
respect to any determination to secure patents and patent prosecution and
maintenance for any intellectual property invented or created by it or on its
behalf (and assigned or assignable to it) subsequent to the Effective Date and
arising out of the License and for which it elects to take and actually does
take an assignment as provided for in Section 7.5.

 

7.4 With respect to any patent application filed after the Effective Date on
inventions for which Prism elects to take and actually does take an assignment
as provided for in Section 7.5, Prism shall pay the costs of prosecution and
maintenance of all Patents and patent applications that are related to the
Licensed Products.

 

7.5 Any inventions relating to the Licensed Products and Product Technology made
during the Term shall be owned by the inventor and joint inventions shall be
owned equally by all inventors, or as is otherwise determined by written
agreement. Each Party shall require its employees and agents doing inventive or
creative work with respect to the Licensed Products and Product Technology to
execute agreements obligating to assign rights in inventions he or she creates
to such Party. Each Party shall disclose any such new inventions to the other in
writing. Prism may request an assignment by CBI of any rights it may have in any
such invention by written notice to CBI made within ninety (90) days after
disclosure of the invention. All such

 

8



--------------------------------------------------------------------------------

inventions shall be assigned to Prism by CBI (or its agents), assuming Prism
gives notice of its request to take assignment of such inventions. The foregoing
notwithstanding, however, assignment of all such inventions by CBI (or its
agents) to Prism will only apply to those inventions which were discovered
and/or reduced to practice in the course of work done by CBI (or its agents)
under a contract for services to Prism pursuant to this Agreement or any other
agreement.

 

8. ENFORCEMENT AND DEFENSE OF PATENTS.

 

8.1 Each Party agrees to promptly notify the other Party of their knowledge of
any actual or suspected third-party infringement or violation of any of the
Patents or other Product Intellectual Property, as well as of any claim, demand,
invitation to license or other third-party challenge to the Patents or other
Product Intellectual Property.

 

8.2 Prism is solely responsible, in its sole and absolute discretion, and at its
sole expense, for the enforcement and defense of any patent or intellectual
property rights that it owns, including but not limited to patent and other
intellectual property interests created by it or on its behalf (and assigned or
assignable to it) pursuant to this Agreement.

 

8.3 With respect to the Product Intellectual Property licensed to Prism
hereunder, except as is provided herein to the contrary, Prism shall be solely
responsible for the enforcement and defense of such Product Intellectual
Property, at its sole expense, during the Term. Notwithstanding the foregoing:
(a) CBI agrees to be joined as a party plaintiff, at Prism’s request and as is
reasonably required to pursue an enforcement action; (b) counsel selected by
Prism shall be reasonably acceptable to CBI; (c) Prism shall give CBI prompt
notice that an infringement or other action has been commenced concerning any of
the Product Intellectual Property, an opportunity to review and approve in
advance any demand, cease and desist letter or invitation to license, and if
commercially practical, at least thirty (30) days prior written notice of its
intent to commence an enforcement action; (d) Prism shall give CBI prompt
written notice (in no event less than 15 days prior to any responsive filing
deadline or other deadline that may jeopardize rights in the Product
Intellectual Property) of its decision not to enforce or defend any of the
Product Intellectual Property; and (e) Prism shall not enter into any settlement
agreement or consent judgment, nor shall it make any material admission relating
to validity or enforceability of any of the Product Intellectual Property or
with respect to CBI which would materially adversely effect CBI without the
prior written consent and approval of CBI, which shall not be unreasonably
withheld. In the event CBI joins or is named as a party in any enforcement or
defense action, CBI shall have the right but not the obligation to retain
separate counsel at its own expense. Any recovery of damages in any enforcement
action by Prism involving the Product Intellectual Property shall be allocated
as follows: (a) first, to the payment of attorney’s fees and other costs and
expenses of the litigation; (b) second, the amount that Prism is responsible for
making any required payments to its sublicensees; (c) third, the remainder to be
divided between Prism and CBI, with CBI receiving an amount equal to the
remainder multiplied by the Royalty rate applicable to Prism’s Net Sales in the
most recent Royalty Payment Period. In the event that Prism elects not to
enforce or defend one of the Patents or the other Product Intellectual Property,
CBI shall have the right but not the obligation to enforce or defend, as the
case may be, at its sole expense and in its sole discretion, and in the event it
elects to enforce or defend Prism shall provide commercially reasonable
nonmonetary cooperation, join as a party at CBI’s request and as reasonably
required, and CBI shall be entitled to all recovery from such action.

 

9



--------------------------------------------------------------------------------

8.4 Each Party, regardless of whether it joins in a legal action, agrees to
reasonably cooperate with the other to assist in the prosecution or defense of
any actions described in this Article 8. In addition to any other obligation set
forth in this Agreement, each Party shall keep the other regularly informed on
developments in any such action in which it participates or obtains information,
if the other Party is not involved. With respect to the foregoing actions, each
Party shall cooperate with each other in such a manner as to preserve in full
(to the extent possible) the confidentiality of any of the other Party’s
Confidential Information and the attorney-client and work-product privileges. In
connection therewith, each Party agrees that: (i) the provisions of Article 14
shall apply to the production of Confidential Information, and (ii) all
communications between any Party hereto and counsel responsible for
participating in the defense of any third-party claim or with respect to any
action regarding the Product Intellectual Property to the extent such action
involves or impacts Prism’s right to develop, commercialize, market,
manufacture, distribute, sell, offer for sale, import and/or export the Licensed
Products in the Territory, shall, to the extent possible, be made so as to
preserve any applicable attorney-client or work-product privilege.

 

9. TRADEMARKS.

 

9.1 Licensor assigns to Licensee whatever rights it has in the Product Trademark
via the trademark assignment attached hereto as Exhibit A. Except as is
expressly warranted in Section 12.2.4(b), the Product Trademark is assigned on
an “AS IS” and “WITH ALL FAULTS” basis. As of the Effective Date, Licensee shall
bear sole responsibility regarding the use, registration and maintenance of the
Product Trademark.

 

9.2 Prism may use its own trademark(s), service marks, logos and trade dress for
the marketing and sale of the Licensed Products, and it shall be solely
responsible for the registration, maintenance, enforcement and defense of any
such marks.

 

10



--------------------------------------------------------------------------------

10. FEES AND ROYALTIES.

 

10.1 In consideration of the rights and license granted pursuant to this
Agreement, Prism shall pay to CBI the following fees (“Fees”) upon the
attainment of the milestones set forth in the table below:

 

a. Upon execution of this Agreement:    $10,000 b. A one-time Fee upon either
FDA or USDA (or counterpart foreign regulatory agency) marketing approval for
the initial application of any Licensed Product, whether by Prism or its
third-party sublicensee:    $5,000,000, subject to reduction as
described in Section 10.7 below c. A one-time Fee upon either the FDA or USDA
(or counterpart foreign regulatory agency) marketing approval for the next new
indication or new intended use of any Licensed Product, whether by Prism or its
third-party sublicensee:    $2,500,000 d. A one-time Fee upon either the FDA or
USDA (or counterpart foreign regulatory agency) marketing approval for the next
new indication or intended use of any Licensed Product, which follows the
indication or intended use described in (c) above, whether by Prism or its
third-party sublicensee:    $1,250,000 e. No fees or milestones related to
marketing approval shall be owed after the approval of the third application of
any Licensed Product.    $0

 

10.2 In addition to its payments of Fees pursuant to Section 10.1, Prism shall
pay to CBI royalties on Net Sales (“Royalty” or “Royalties”) as follows:

 

a. Subject to the reduction set forth in (d) below, Royalty on annual Net Sales
of the Licensed Products on the first $25 million, in total, paid to Prism
during any calendar year:    6% b. Subject to the reduction set forth in
(d) below, Royalty on annual Net Sales of the Licensed Products totaling more
than $25 million and less than $75 million paid to Prism during any calendar
year:    8% c. Subject to the reduction set forth in (d) below, Royalty on
annual Net Sales of the Licensed Products totaling more than $75 million paid to
Prism during any calendar year:    10% d. Notwithstanding anything to the
contrary herein, at the time that there is no longer regulatory exclusivity of
any Licensed Product(s) in a country, the Royalty on Net Sales of such License
Product(s) sold in that country shall be reduced by fifty percent (50%).     

 

11



--------------------------------------------------------------------------------

10.3 Calculation of Royalties. All Royalties payable shall be calculated first
in the currency of the jurisdiction in which payment was made, and then
converted into U.S. dollars. The exchange rate for such conversion shall be the
rate quoted in The Wall Street Journal on the last business day of the
applicable Royalty Payment Period. Prism and its sublicensees shall bear all
risks associated with restrictions on repatriation of profits and revenue: in
the event any legal restrictions prevent the remittance of all or part of
Royalties payable from a jurisdiction where Licensed Products have been sold,
Prism shall nonetheless remit payment of Royalties payable to CBI.

 

10.4 Late Payment. Prism shall pay to CBI a late payment fee on any Royalties or
other Fees that are not timely paid in accordance with the requirements of this
Agreement equal to the lesser of (i) the sum of Ten Percent (10%) plus the prime
rate of interest quoted in the money rates section of the Wall Street Journal,
calculated daily on the basis of a three hundred sixty-five (365) day year, or
(ii) the maximum interest rate allowed by law. Such late payment fee shall be
calculated on the basis of a three hundred sixty-five (365) day year from the
date payment is due through and including the date upon which CBI has collected
the funds.

 

10.5 Royalty Payment Periods and Reports.

 

10.5.1 Prism shall pay Royalties to CBI on a quarterly basis, measured by each
calendar quarter, beginning with the calendar quarter in which Prism commences
commercial sales of any Licensed Product (“Royalty Payment Period(s)”). Prism
shall pay Royalties in full within forty five (45) days after the end each
Royalty Payment Period. All Royalties and Fees shall be paid in U.S. dollars and
directed to such addresses and payees as CBI may designate in writing from time
to time.

 

10.5.2 Whether or not Royalties are payable at the end of a Royalty Payment
Period, Prism shall provide to CBI within forty five (45) days after the end of
such Royalty Payment Period a written report (“Quarterly Royalty Report(s)”)
summarizing the volume of sales of each Licensed Product in each jurisdiction,
gross revenue received on the sale or other disposition of each such Licensed
Product in each jurisdiction, deductions to determine Net Sales thereof, Net
Sales, and Royalties payable.

 

10.5.3 On or about each anniversary of the Effective Date, Licensee shall
provide a detailed written report to CBI on the progress of its efforts to
develop, obtain regulatory approval for, and commercialize the Licensed
Products. Such annual reports shall include but not necessarily be limited to
specific achievements in the prior year, any material problems or obstacles
encountered, test data and results of clinical trials, as applicable,
anticipated activities and achievements in the following year, and any
projections or revisions thereto of future activities and developments. Prism
shall supplement such reports with additional information and data as reasonably
requested by CBI. In addition, Prism shall provide to CBI written notice of
material developments as they occur, including but not limited to notice of
results of clinical trials or material problems arising in the course of testing
or clinical trials, new inventions or improvements developed by Prism, material
filings with or responses from regulatory authorities, its intention to commerce
commercial sales of Licensed Products, and its introduction or development of
new Licensed Products.

 

12



--------------------------------------------------------------------------------

10.6 Audit Rights. Licensee shall make and maintain for a period of at least
three (3) years complete accurate records of its sales records, gross revenues
and deductions in calculating Net Sales. Licensor, at its expense, shall have
the right to inspect, copy and audit (itself or through its representative,
subject to a confidentiality agreement reasonably acceptable to Licensee) such
books and records at the premises of Licensee during normal business hours,
within five (5) business days of notice to Prism of its request to conduct such
an inspection or audit. CBI may not exercise this right more than two (2) times
in any twelve (12) month period during the Term, and only one (1) time within
the six (6) month period after this Agreement expires or is terminated. Prism
shall cooperate in the conduct of any inspection or audit. In the event the
audit shows an underpayment, Licensee shall pay Licensor the amounts underpaid
plus interest on the underpayment as set forth herein. In addition, in the event
the audit shows an underpayment of more than five percent (5%) for any
applicable Royalty Payment Period, Licensee shall pay Licensor, in addition to
the amounts underpaid, the reasonable costs and expenses of such audit. In the
event the audit shows an overpayment, Licensor shall pay Licensee the amount of
such overpayment less the reasonable costs and expenses of such audit (not to
exceed the amount of the overpayment). Any amount discovered to be due under an
audit shall not give rise to a right to terminate this Agreement for failure to
make Royalty Payments if such deficiency is paid within thirty (30) days of the
audit report; provided, however, that if Licensee is not in agreement with the
audit report, then the Parties shall resolve such dispute in accordance with
Section 17.9 and this Agreement may not be terminable by Licensor for reasons of
underpayment until the resolution of such dispute in Licensor’s favor.

 

10.7 Contracted Services. The Parties anticipate that Prism may desire to retain
independent contractors to perform services for it in the course of developing
and obtaining regulatory approval for the Licensed Products. However, wherever
Prism requires services of a kind normally provided by CBI (i.e., pre-clinical
research or other services as then described at CBI’s web site), Prism agrees
that it shall first consider contracting and retaining CBI to perform said
services, to the extent that CBI is competitive from a cost and quality
perspective in Prism’s sole and absolute discretion. In the event that Prism
contracts with CBI for various services prior to the time the $5,000,000
milestone Fee payment described in Section 10.1 above is due, whether or not
such services are related to the Licensed Products, the $5 million milestone Fee
payment shall be reduced by the amount payable or paid to CBI by the due date of
such milestone Fee payment for such contracted services. In the event the
milestone for the $5 million payment is never achieved, Prism nonetheless
remains obligated to pay CBI in full for all contracted services in accordance
with Prism’s agreement with CBI for such contracted services.

 

10.8 Fees and Expenses. Each Party will bear all fees, costs and expenses
incurred by it in respect of the negotiation, drafting and execution of the
License Agreement and the consummation of the transactions contemplated thereby,
including without limitation the fees and disbursements of its legal, financial
and other advisors and any and all filing fees incurred by each of them in
connection with obtaining all required approvals from and submitting all
required filing to, all governmental and other regulatory agencies.

 

13



--------------------------------------------------------------------------------

11. PERFORMANCE REQUIREMENTS AND TERMINATION.

 

11.1 Performance Requirements.

 

11.1.1 Prism shall exercise commercially reasonable efforts to market, sell,
promote and distribute the Licensed Products and to maximize the development of
the market therefor and the Net Sales earned therefrom. The Parties acknowledge
and agree that the market potential for the Licensed Products is uncertain, and
that the commercial success of same cannot be guaranteed.

 

11.1.2 Prism shall exercise commercially reasonable efforts to obtain FDA and/or
USDA approval of the Licensed Products. The Parties acknowledge that there is no
assurance that FDA or USDA approval of the Licensed Products can be obtained.

 

11.1.3 Prism shall submit a complete and bona fide IND application for at least
one Licensed Product to the FDA within 24 months after the Effective Date.

 

11.2 Termination.

 

11.2.1 Termination by CBI. CBI shall be entitled to terminate this License upon
thirty (30) days written notice to Prism if:

 

  (a) Prism fails to submit an IND application for at least one Licensed Product
within 24 months after the Effective Date;

 

  (b) Prism has not commenced Phase I clinical trials for at least one Licensed
Product within 12 months of the IND submission date for the IND of the first
Licensed Product submitted by Prism to the FDA; or

 

  (c) Prism has not submitted an NDA to the FDA and/or USDA for at least one
Licensed Product within 12 months of the completion of a Phase III clinical
program as agreed upon with the FDA in an End-of-Phase II meeting.

 

11.2.2 Termination by Prism. Prism may terminate this Agreement at any time,
without cause, by giving thirty (30) days prior written notice thereof to CBI.

 

11.2.3 Termination by Either Party.

 

  (a) Either Party may terminate this Agreement upon a material or continuing
breach of this Agreement by the other Party by giving thirty (30) days prior
written notice of termination, stating the claimed breach with specificity, and
termination shall be effective as of the end of such 30-day notice period unless
the breach is then substantially cured or the breaching Party has commenced such
actions necessary to cure the breach.

 

14



--------------------------------------------------------------------------------

  (b) Either Party may terminate this Agreement immediately by giving written
notice of termination in the event of a Default. Events of Default shall occur
if the other Party: (a) becomes insolvent or admits in writing its inability to
pay its debts as they mature; (b) makes or attempts to make an assignment for
the benefit of creditors; (c) assigns or attempts to assign this Agreement or
its rights or obligations hereunder without the non-Defaulting Party’s consent
as required by this Agreement; (d) dissolves, liquidates or enters into
receivership; (e) becomes the subject of voluntary or involuntary bankruptcy
proceedings, and such proceedings are not dismissed within one hundred twenty
(120) days, or if this License or the rights hereunder are conveyed out of
bankruptcy; (f) is convicted of any criminal offense in connection with the
business associated with the Licensed Products; (g) with respect to Prism,
ceased to conduct business with respect to the Licensed Products for a period of
more than three (3) months and such cessation is not due to any third party
claim with respect to the Product Intellectual Property or other legal
impediment or Force Majeure Event; and (h) Prism, after receiving FDA approval
to make any of the Licensed Products, loses FDA or other regulatory approval to
manufacture or sell all of the Licensed Products in the United States, and such
approval is not restored within ninety (90) days;

 

11.2.4 Effects of Termination or Expiration.

 

  (a) In the event this Agreement is terminated for any reason the License
granted herein shall terminate concurrently, and Prism agrees that it may no
longer practice any of the Patents or manufacture, use, sell, offer for sale or
import any Licensed Products. Termination of this Agreement shall presumptively
result automatically in termination of all sublicense agreements, and Prism
shall be responsible for enforcing termination of sublicense agreements.
Notwithstanding the foregoing, CBI shall have the option, in its sole
discretion, to elect by prompt written notice to Prism and the effected
sublicensee prior to the effective date of termination that applicable
sublicense agreements shall remain in force and that CBI shall succeed to all of
the contractual rights and obligations of Prism.

 

  (b) Upon termination or expiration, each Party shall return to the other all
of the other’s Confidential Information that is capable of being returned, and
destroy, in a manner that prevents undeletion, Confidential Information that is
not capable of being transported. Except as otherwise provided herein, neither
Party may use the other’s Confidential Information after termination or
expiration of this Agreement. Notwithstanding anything to the contrary, Prism
may retain and use original Confidential Information to the extent that it
relates to or is connected with any intellectual property owned by Prism.

 

  (c) In the event of termination of this Agreement other than because of the
breach of CBI, upon such termination Prism shall deliver and assign to CBI all
data collected, test results, regulatory filings and approvals and all other
work product created by or for it, after the Effective Date and prior to the
effective date of termination, in connection with the design, development, or
regulatory approval of the Licensed Products.

 

15



--------------------------------------------------------------------------------

  (d) Neither termination nor expiration of this Agreement shall relieve Prism
or its sublicensees from their obligations to make payments then due under this
Agreement or under applicable sublicense agreements.

 

  (e) Provisions of this Agreement that, by their nature, survive its
termination or expiration shall so survive, including without limitation
Sections 1 (Definitions), 10 (Fees and Royalties, to the extent still due upon
termination or expiration), 11.6 (Effects of Termination or Expiration), 12.3
(Warranty Disclaimers), 13 (Limitations), 14 (Confidentiality), 15.1-15.2
(Indemnity), and 17 (Miscellaneous Terms).

 

12. WARRANTIES; DISCLAIMERS.

 

12.1 Representation and Warranties of Both Parties. Each Party represents, and
warrants to the other Party that:

 

  (a) it has the corporate power and authority to enter into this Agreement and
to perform its obligations hereunder;

 

  (b) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action of the Party;

 

  (c) the execution and delivery of this Agreement and the performance by the
Party of any of its obligations under this Agreement do not and will not:

 

  (i) conflict with, or constitute a breach or violation of, any other
contractual obligation to which it is a party, any judgment of any court or
governmental body applicable to the Party or its properties, or, to the Party’s
knowledge, any statute, decree, order, rule or regulation of any court or
governmental agency or body applicable to the Party or its properties, and

 

  (ii) require any consent or approval of any governmental authority or other
person; and

 

  (d) it will, to the best of its knowledge without undertaking a special
investigation, disclose to the other Party any material adverse proceedings,
claims or actions that arise that would materially interfere with that Party’s
performance of its obligations under this Agreement.

 

16



--------------------------------------------------------------------------------

12.2 Representations and Warranties of CBI. CBI warrants and represents the
following:

 

12.2.1 Right to License: CBI has full right, power and authority, to the extent
the Patents are issued, valid and enforceable in the jurisdictions in which they
have issued, to grant an exclusive license to Prism in the Territory pursuant to
the terms of this Agreement to practice the technology covered by any and all
Patents, and the Licensed Products, and to exercise Prism’s rights under the
License. As of the Effective Date, CBI has no Knowledge of any fact or
circumstances that the Licensed Products are, in or with respect to the
Territory, subject to any restrictions, covenants, licenses other than this
Agreement, or judicial and administrative orders of any kind, which detract in
any material respect from the value of the Licensed Products or the Product
Intellectual Property, or which could interfere with the use thereof by Prism in
the Territory as contemplated by this Agreement.

 

12.2.2 No Inability to Receive Approval: As of the Effective Date, CBI has no
Knowledge of facts that would reasonably lead it to conclude that any of the
Licensed Products will be unable to receive marketing approval from the FDA,
USDA or approval from any other Regulatory Authority. Notwithstanding the
foregoing, the Parties acknowledge that there is no assurance that marketing
approval can or will be achieved, and CBI makes no warranty that such approval
can or will be achieved.

 

12.2.3 Clear Rights: As of the Effective Date, CBI has not received any notice
and has no Knowledge that (i) the rights to the Product Intellectual Property or
the Licensed Products have been challenged or will be challenged in any judicial
or administrative proceeding, or (ii) any person, entity or product has
infringed or will infringe any patent rights encompassed by the Licensed
Products or the Product Intellectual Property and applicable to the Licensed
Products, or (iii) any patent rights or other intellectual property rights,
including but not limited rights of trade mark, trade dress and copyright, have
been infringed by CBI or will be infringed by Prism by virtue of performing the
activities contemplated by this Agreement.

 

12.2.4 Intellectual Property Rights: CBI, as an inducement to Prism to enter
into this Agreement, represents, warrants or covenants to Prism, as applicable,
as follows:

 

  (a) The definitions of the Patents contains a true and correct list of the
Patents. The omission of any Patent from this definition shall not prejudice
Prism’s right to such intellectual property pursuant to the License. As of the
Effective Date, CBI is the owner of the letters patent and patent applications
identified in the definition of the Patents, and to the Knowledge of CBI the
letters patent comprising the Patents are valid and do not infringe the patent
rights of any third party.

 

  (b) At the time of the execution of the assignment of the Trademark as
contemplated by Section 9.1 and attached at Exhibit A, CBI is the owner of U.S.
trademark registration no. 2,652,127, such registration is subsisting, and to
the Knowledge of CBI no other person or entity is using the mark identified
therein or any mark confusingly similar thereto with the goods identified
therein.

 

17



--------------------------------------------------------------------------------

  (c) CBI has taken precautions to protect the secrecy and confidentiality of
the Product Intellectual Property.

 

  (d) As of the Effective Date, CBI’s ownership of the Product Intellectual
Property is free and clear of any payment or Encumbrance.

 

12.2.5 Litigation: There is no suit, claim, action, investigation or proceeding
pending or, to the Knowledge of CBI, threatened against CBI that relates to the
Licensed Products or Product Intellectual Property, or challenges or seeks to
prevent or enjoin the License. CBI has no Knowledge of any settlements, court
decisions or agreements with any third party that would have an adverse effect
on the Licensed Products.

 

12.2.6 No Brokers: CBI has not entered into any agreement, arrangement or
understanding with any Person or firm which will result in the obligation to pay
any finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated hereby.

 

12.3 Warranty Disclaimers. The warranties in Section 12 are the only warranties
made by the Parties. Each Party disclaims all other warranties and
representations, express or implied, including but not necessarily limited to:
the ability to achieve any technical, commercial or other result with respect to
the subject matter of this License; as well as implied warranties of title,
noninfringement, noninterference, that any of the Patents or any other
intellectual property associated with this Agreement is valid, enforceable or of
any particular scope, merchantability, or fitness for any particular use.

 

13. LIMITATION OF LIABILITY.

 

NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, AND EXCEPT FOR THE
PARTIES’ OBLIGATIONS TO INDEMNIFY AS SET OUT HEREIN AND EXCEPT FOR INFRINGEMENT
OR VIOLATION OF THE OTHER PARTY’S PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY WITH RESPECT TO ANY SUBJECT
MATTER OF THIS LICENSE AGREEMENT, UNDER ANY EQUITY, COMMON LAW, TORT, CONTRACT,
ESTOPPEL, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY, FOR ANY INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES (INCLUDING BUT
NOT LIMITED TO DAMAGES RESULTING FROM LOSS OF SALE, BUSINESS, PROFITS,
OPPORTUNITY OR GOODWILL), EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
ANY OF THE FOREGOING DAMAGES. THE PARTIES ACKNOWLEDGE AND AGREE THAT THE
PROVISIONS OF SECTIONS 12, 13 AND 15 ARE REASONABLE ALLOCATIONS OF RISK THAT
THEY ENTER INTO VOLUNTARILY.

 

14. CONFIDENTIALITY.

 

14.1 The Parties anticipate that, in the course of their relationship in
connection with this Agreement, they are likely to exchange Confidential
Information. Each Party agrees to use the other’s Confidential Information only
to exercise its rights and perform its duties pursuant to this Agreement.

 

18



--------------------------------------------------------------------------------

14.2 Each agrees not to disclose the other’s Confidential Information to third
parties without the other’s express prior, written consent, except that each may
disclose the other’s Confidential Information:

 

14.2.1 to those of its employees, representatives and agents that it reasonably
requires to have access to same in order to perform its obligations and/or
exercise its rights under this Agreement, provided such employees,
representatives or agents are bound by obligations of confidentiality comparable
to those set forth in this Section 14; and

 

14.2.2 to the extent such disclosure is reasonably necessary in filing or
prosecuting patent applications or complying with orders of any court, other
Governmental Entity or arbitral body or with applicable laws or governmental
regulations, provided that if a Party intends to make any such disclosure, it
shall use reasonable efforts to give reasonable advance written notice to the
other Party of such intended disclosure to permit such other Party to seek such
protective orders or other similar relief as may be available in the
circumstances.

 

14.3 Each Party agrees to safeguard the other’s Confidential Information against
unauthorized use and disclosure with means at least as stringent as it employs
to safeguard its own Confidential Information, and in no event with less than
reasonable means.

 

14.4 The obligations of confidentiality in this Section 14 are in addition to
and not in lieu of any confidentiality obligations the Parties may owe each
other as a matter of underlying law, and the obligations herein shall survive
the termination or expiration of this Agreement for so long as the information
at issue continues to meet the definition of Confidential Information set forth
in Section 1.2.

 

15. INDEMNIFICATION AND INSURANCE.

 

15.1 Indemnification.

 

  (a) INDEMNIFICATION BY LICENSOR:

 

Licensor shall indemnify and hold Licensee and its affiliates, officers,
directors, employees, and agents harmless from and against any and all
liability, damage, loss, cost (including reasonable attorneys’ fees) and
expenses related to any third-party claims (“Licensee’s Losses”) to the extent
arising from or in connection with: Licensor’s breach of any representation,
warranty, covenant or agreement contained in this Agreement.

 

  (b) INDEMNIFICATION BY LICENSEE:

 

Licensee, to the extent not caused by, related to or in any way connected with
the acts of Licensor, shall indemnify and hold Licensor and its affiliates,
officers, directors, employees, and agents harmless from and against any and all
liability, damage, loss, cost (including reasonable attorneys’ fees) and
expenses (“Licensor’s Losses”) to the extent arising from or in connection with
any third-party claims: (a) of bodily injury, death or property damage relating
to the

 

19



--------------------------------------------------------------------------------

development, manufacture, use, distribution, importation, exportation or sale
of, any Licensed Product as authorized under this License; (b) excluding Losses
related to or connected with Prism’s exercise of this License, that any Licensed
Product, or the manufacture, use, sale, offer for sale or import thereof
infringes, whether directly or under the doctrine of equivalents, or otherwise
violates the patent or other intellectual property rights of such third party or
its licensors, or (c) otherwise relating to Licensee’s advertising, promotion or
sale of Licensed Products or sublicensing of rights permitted herein; provided,
however, that excluded from this Section 15.1(b) are all matters which are
covered by CBI’s indemnities under Section 15.1(a).

 

  (c) Licensee’s obligation to indemnify Licensor pursuant to a claim that the
Product Intellectual Property, including the Patent, infringes third-party
intellectual property rights pursuant to Section 15.1(b)(b) shall apply only if
and to the extent that Licensor’s Losses incurred in connection with such claim
exceed the aggregate Fees and/or Royalties that Licensee has paid to Licensor at
the time a claim for indemnification under Section 15.1(b)(b) is made by
Licensor.

 

15.2 Procedure.

 

15.2.1 In order for an indemnified party under this Article 15 (an “Indemnified
Party”) to be entitled to any indemnification provided for under this Agreement,
such Indemnified Party will, promptly following the discovery of the matters
giving rise to any Loss, notify the indemnifying party under this Article 15
(the “Indemnifying Party”) in writing of its claim for indemnification of such
Loss; provided, however, that failure to give such prompt notification will not
affect the indemnification provided hereunder except to the extent the
Indemnifying Party will have been actually prejudiced as a result of such
failure. Thereafter, the Indemnified Party shall promptly deliver to the
Indemnifying Party, at the Indemnifying Party’s expense, all information and
documentation reasonably requested by the Indemnifying Party with respect to
such Loss and the Indemnified Party shall cooperate fully with the Indemnifying
Party, at the Indemnifying Party’s expense, in the defense of such claim.

 

15.2.2 If an Indemnified Party gives notice to the Indemnifying Party pursuant
to Section 15.2.1., the Indemnifying Party shall control the defense and
settlement of such third-party claim (unless the Indemnifying Party is also a
person against whom the third-party claim is made and the Indemnified Party
determines in good faith that joint representation would be inappropriate, in
which case the Indemnified Party shall have the right to select separate counsel
to participate in the defense of such action on its behalf, and the Indemnified
Party shall bear the cost and expense of such separate defense, unless and to
the extent the Parties otherwise agree or it is determined through arbitration
hereunder that such costs and expense are or were required to be indemnified by
the Indemnifying Party), with counsel selected by the Indemnifying Party that
the Indemnified Party consents to as reasonably satisfactory, which consent
shall not be unreasonably withheld. The Indemnifying Party shall not, so long as
it diligently conducts the defense of such third party claim be liable to the
Indemnified Party under this Article 15 for any fees of other counsel or any
other expenses with respect to the defense of such third party claim. No
compromise or settlement of such third-party claim may be effected by either
Party in a way

 

20



--------------------------------------------------------------------------------

that prejudices or adversely impacts the other Party without the other Party’s
prior written consent, which consent shall not be unreasonably withheld.
Notwithstanding the assumption by the Indemnifying Party of the defense of any
third-party claim as provided in this Article 15, the Indemnified Party will be
permitted to join such defense and to employ counsel at its own expense. If
notice is given to an Indemnifying Party of the assertion of any third-party
claim and the Indemnifying Party does not, within ten (10) days after the
Indemnified Party’s notice is given, give notice to the Indemnified Party of its
assumption of the defense of such third-party claim, the Indemnifying Party will
be bound by any determination made in such third-party claim or any reasonable
compromise or settlement effected in good faith by the Indemnified Party.
Indemnified Party shall have the right to maintain the defense of such claim or
action and the Indemnifying Party shall provide reasonable assistance to the
Indemnified Party in the defense of such third party claim and to bear the
reasonable cost and expense of such defense (including attorney’s and experts’
fees and expenses).

 

15.2.3 Notwithstanding the provisions of Section 17.9, the Parties each consent
to the nonexclusive jurisdiction of any court in which a proceeding in respect
of a third-party claim is brought by a third party either against Prism or CBI
for purposes of defense of such third party claim and each Party agrees that
process may be served on it with respect to indemnification with respect to such
third party claim in accordance with Section 17.12.

 

15.2.4 This Article 15 sets forth the Parties’ complete and sole obligations to
indemnify one another for Losses arising from or connected with third party
claims.

 

15.3 Insurance. Licensee shall procure and maintain during the term of this
Agreement, commercial general liability insurance, including without limitation,
products liability and contractual liability insurance, in commercially
reasonable amounts, and with the insurance carriers licensed to do business in
the jurisdiction where Licensee is located; provided, however, that Licensee
shall not be required to maintain product liability coverage so long as Licensed
Products are not being sold or used with humans.

 

16. PUBLICATION.

 

16.1 The Parties will consult with each other before issuing any press release
or otherwise making any public statement or other disclosure with respect to
this License Agreement. Neither Party will issue any such press release or make
any such public statement or other disclosure prior to receiving written
approval from the other Party, unless compelled to do so under a regulatory or
legal obligation.

 

16.2 From time to time, Prism or CBI may desire to publish or otherwise publicly
announce the results of testing or from the research or development program
involving any Licensed Products orally, or in writing. Prior to such publication
or public announcement of findings, each of the Parties has the right to review
the intended manuscript, poster presentation, or public announcement prior to
publication and each of the Parties shall return to the other their comments
regarding such announcement within thirty (30) days. Neither Party shall
unreasonably withhold its consent to such publication.

 

21



--------------------------------------------------------------------------------

17. MISCELLANEOUS.

 

17.1 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties on the subject matter herein, and it supersedes all
prior agreements and understandings between the Parties with respect to its
subject matter. No amendment or modification to this Agreement shall be
effective unless in writing signed by an authorized representative of each
Party.

 

17.2 Assignment. Neither Party may assign its rights or delegate its obligations
under this License Agreement without the express prior written consent of the
other Party, except that Licensee’s rights and obligations may succeed by
operation of law to the surviving entity in a merger or consolidation in which
it participates or to a successor of all or substantially all of Licensee’s
assets or stock. Any unauthorized assignment or transfer of this License
Agreement shall be void. Subject to the foregoing, the rights and liabilities of
the Parties will bind and inure to the benefit of their respective successors,
permitted assigns, insurers and reinsurers.

 

17.3 Relationship. The Parties are independent entities. Nothing contained in
this License Agreement or the Parties’ conduct hereunder shall be construed to
create a relationship of partners, joint venturers, principal and agent or
employer/employee. Neither Party shall have any right, power or authority,
express or implied, to bind the other Party.

 

17.4 Export Controls. Prism acknowledges and agrees to fully comply with all
applicable U.S. export and import control laws (“Control Laws”). Without
limiting the foregoing, Prism agrees not to engage in any exports or imports of
technical data or information relating directly or indirectly to the Patents or
the Licensed Products under the Control Laws, including but not limited to
transmitting or sending any information outside of the U.S., or a party allowing
its foreign national employees to receive any information, even within the U.S.,
without: (A) first verifying whether the information to be disclosed or received
constitutes an export or an import under any Control Law; (B) complying with all
licensing requirements or exclusions or exemptions thereto under the Control
Laws; and (C) upon the request of CBI, sharing all Control Law advisory
opinions, classification requests, commodity jurisdiction requests, and
government agency correspondence with CBI.

 

17.5 Survival. The Parties agree that (a) the representations and warranties
contained in Section 12 shall survive the execution and delivery of this
Agreement and remain true during the Term, except with respect to those
representations and warranties which are limited to the Effective Date or which
otherwise are limited to a particular time or which refer to past actions, which
shall be true as of the Effective Date, and (b) except as is provided in Section
11.2.4(e), the Parties agree that each Party’s covenants and agreements under
this Agreement shall remain in effect only during the Term until performed by
such Party, subject to any conditions to performance, discharge of the duty to
perform and similar traditional contract interpretation principles.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
release either Party from any obligations that were incurred prior to the
effective date of termination of this Agreement and each Party may bring a claim
under this Agreement and as permitted by this Agreement (whether for
indemnification, breach or otherwise) in accordance with the relevant statute of
limitations of the governing law defined in Section 17.10.

 

22



--------------------------------------------------------------------------------

17.6 Severability. If any provision of this Agreement or portion thereof is
finally held by a court of competent jurisdiction to be unenforceable, void,
invalid, or otherwise contrary to law or equity, the Parties agree that such
provision or portion thereof shall be reformed automatically as necessary to
cure such defect, or if necessary to delete such provision or portion thereof,
and that the remainder of this Agreement, and the remainder of this License
Agreement shall continue in full force and effect.

 

17.7 Waiver. The observance of any provision of this Agreement may be waived
(either generally or in any particular instance and either retroactively or
prospectively) only in a writing signed by both Parties. The failure of either
Party to enforce its rights under this Agreement at any time for any period
shall not be construed as a waiver of such rights for any future period.

 

17.8 Compliance with Law. Each Party agrees that it shall comply with all
applicable laws, regulations and ordinances in connection with its conduct of
its business associated with this Agreement, and Prism further agrees to require
any affiliates and sublicensees to similarly comply with all applicable laws,
regulations and ordinances.

 

17.9 Arbitration. Except as is allowed herein to the contrary, any controversy,
dispute or claim arising out of, in connection with, or in relation to the
interpretation, performance or breach of this Agreement, or any amount due
hereunder, including, without limitation, any claim based on contract, tort or
statute shall be settled as follows: The Advisory Committee shall initially meet
to attempt to resolve disputes. If the Advisory Committee cannot resolve such
disputes within seven (7) days after either Party requests such a meeting, then
either Party may request that the chief executive officer of each Party meet to
attempt to resolve such dispute. If the chief executive officers cannot resolve
such disputes within seven (7) days after either Party requests such a meeting,
then such controversy, dispute or claim shall be settled, solely and
exclusively, by arbitration. Any arbitration pursuant to this Agreement shall be
conducted in Philadelphia, Pennsylvania before and in accordance with the then
existing Commercial Dispute Resolution Procedures through the American
Arbitration Association, using an arbitrator mutually selected by CBI and Prism
from a list of those designated by the American Arbitration Association or, if
the Parties disagree, otherwise appointed by the American Arbitration
Association. Any arbitration shall be final and binding. The findings shall be
delivered in a written opinion with findings of facts based on the record. Any
judgment upon any interim or final award or order rendered by the arbitrator may
be entered by any State or Federal court having jurisdiction thereof. The
Parties intend that any agreement pursuant hereto to arbitrate be valid,
enforceable and irrevocable. Each Party in any arbitration proceeding commenced
hereunder shall bear such Party’s own costs and expenses (including expert
witness and attorneys’ fees) of investigating, preparing and pursuing such
arbitration claim. Notwithstanding the foregoing, at any time, a Party may seek
or obtain preliminary, interim or injunctive or conservatory measures from
either the arbitrators or from a court.

 

17.10 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware, and without regard to its
choice of law rules.

 

23



--------------------------------------------------------------------------------

17.11 Headings. The headings used in this License Agreement are for convenience
only and are not to be used in interpreting the rights and obligations of the
Parties under this License Agreement.

 

17.12 Counterparts; Facsimile. This Agreement shall be effective upon full
execution by facsimile or original, and a facsimile signature shall be deemed to
be and shall be as effective as an original signature. This License Agreement
may be executed in any number of counterparts, each of which will be deemed an
original, but all of which taken together shall constitute one single agreement
between the Parties.

 

17.13 Notices. Any notice or other communication required or permitted to be
given hereunder, shall be in writing and shall be deemed to be given when
delivered by hand or commercial overnight courier service with tracking
capabilities or sent by certified mail (return receipt requested), all of the
foregoing costs and postage prepaid, to the Parties at the addresses set forth
below, or such other address as a Party may specify for the other by written
Notice;

 

For CBI:

Attention: Robert B. Harris, Ph.D.

President and CEO

Commonwealth Biotechnologies

601 Biotech Drive

Richmond, VA 23235

  

For Prism:

Attention: Warren D. Cooper

President and CEO

Prism Pharmaceuticals Inc

1150 First Ave, Suite 1050,

King of Prussia, PA, 19406

 

copy to:

Dinsmore & Shohl LLP

Attn: Paul R. Mattingly, Esq.

1900 Chemed Center

255 East Fifth Street

Cincinnati, Ohio 45202

 

17.14 Force Majeure. Neither Party hereto shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, which may include but not be limited to fire,
floods, embargos, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God, omissions or delays in acting by any Governmental
Entity (including the FDA and Regulatory Authorities) or the other Party hereto
(“Force Majeure Event”).

 

17.15 Drafting. Each Party and its counsel have reviewed and had the opportunity
to contribute to the drafting of this License Agreement, and the rule of
construction providing that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this License
Agreement. This License Agreement shall be construed as drafted by both Parties.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
signed by their duly authorized representatives.

 

COMMONWEALTH BIOTECHNOLOGIES, INC.   PRISM PHARMACEUTICALS, INC. By:  

/s/ Robert B. Harris

--------------------------------------------------------------------------------

  By:  

/s/ Warren D. Cooper

--------------------------------------------------------------------------------

    Robert B. Harris, Ph.D., President and CEO       Warren D. Cooper, President
and CEO Dated: 1/3/06   Dated: January 3, 2006

 

25



--------------------------------------------------------------------------------

Schedule 5.2

 

Initial Advisory Committee

 

For CBI:   Dr. Richard J. Freer     Dr. Robert B. Harris For Prism:   Dr. Warren
Cooper     Dr. Dan Cushing

 

26



--------------------------------------------------------------------------------

Exhibit A

 

TRADEMARK ASSIGNMENT

 

WHEREAS Commonwealth Biotechnologies, Inc,, a Virginia corporation having as its
principal place of business at 601 Biotech Drive, Richmond, Virginia 23235
(“CBI”), has used and registered the trademark HEPARREST for use with
pharmaceuticals, namely cardiovascular agents, identified by U.S. Trademark
Registration No. 2,652,127 (the “Product Trademark”);

 

WHEREAS Prism Pharmaceuticals, Inc., a Delaware corporation having as its
principal place of business 1150 First Ave., Suite 1050, King of Prussia,
Pennsylvania 19406 (“Prism”) has entered into a “Patent License and Development
Agreement” (to which this Trademark Assignment is Exhibit A) with CBI for the
purpose of acquiring the right to commercialize and sell products with
technology licensed by CBI;

 

WHEREAS, Prism desires to own and have the option to use the Product Trademark
with such products, and pursuant to the Patent License and Development Agreement
CBI is willing to assign and convey its rights in the Product Trademark to
Prism,

 

NOW, THEREFORE, pursuant to the terms of the Patent License and Development
Agreement and in partial consideration of the covenants made therein, and for
other good and valuable consideration, the receipt and sufficiency of which each
party hereby acknowledges, CBI does hereby assign and convey to Prism all of its
right, title and interest in and to the Product Trademark, all registrations and
applications for registration associated therewith, the goodwill of the business
symbolized by the Product Trademark, and all common law rights associated with
the Product Trademark, whether registered or unregistered.

 

This Assignment shall be effective as of the 3rd day of January, 2006.

 

COMMONWEALTH BIOTECHNOLOGIES, INC. By:  

/s/ Robert B. Harris, Ph.D.

--------------------------------------------------------------------------------

Its:   President and CEO Date:   1/3/06

 

Acknowledgment

 

On this 3rd day of January, 2006, before me appeared Robert B. Harris, the
person who signed the foregoing instrument, who acknowledged that he or she
signed it as a free act on behalf of the identified corporation and with
authority to do so.

 

COMMONWEALTH OF VIRGINIA   ) CHESTERFIELD COUNTRY   )

 

Subscribed and sworn to before me this 3rd day of January, 2006.

My commission expires: April 30, 2008.

 

/s/ James H. Brennan

--------------------------------------------------------------------------------

Notary Public

 

27